    Case 3:19-cv-00851-JAG Document 1 Filed 11/15/19 Page 1 of 6 PageID# 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


 UNITED STATES OF AMERICA,              )
                                        )               Case No. 3:19-cv-851
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 DONALD R. BEVERLEY and                 )
 MARTHA H. BEVERLEY,                    )
          5201 Ashton Creek Rd.         )
          Chester, VA 23831             )
                                        )
          Defendants.                   )
 _______________________________________)

                 UNITED STATES’ COMPLAINT FOR FEDERAL TAXES

       The Chief Counsel of the Internal Revenue Service, a delegate of the Secretary of the

Treasury of the United States, has authorized and requested this action, and it is brought at the

direction of the Attorney General of the United States under the authority of 26 U.S.C. § 7401.

The United States of America complains of defendant as follows:

       1.      This is a civil action in which the United States seeks to reduce to judgment the

unpaid federal income tax assessments made against Donald R. Beverley and Martha H.

Beverley, and to reduce to judgment the unpaid trust fund recovery penalties assessments made

against Donald R. Beverley.

                                     Jurisdiction and Venue

       2.      Jurisdiction is conferred on the Court by 28 U.S.C. §§ 1331, 1340 and 1345, as

well as 26 U.S.C. § 7402(a).

       3.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

Donald R. Beverley and Martha H. Beverly reside in this district, and because a substantial part

                                                 1
    Case 3:19-cv-00851-JAG Document 1 Filed 11/15/19 Page 2 of 6 PageID# 2



of the events giving rise to the claim occurred in this district. In the alternative, venue in this

judicial district is based on 28 U.S.C. § 1396 because liability for the taxes at issue accrued in

this judicial district.

                                               Parties

        4.       Plaintiff is the United States of America.

        5.       Defendant Donald R. Beverley resides in Chesterfield County, Virginia, within

the jurisdiction of this Court.

        6.       Defendant Martha H. Beverley resides in Chesterfield County, Virginia, within

the jurisdiction of this Court.

    COUNT I: REDUCE INCOME TAX ASSESSMENTS MADE JOINTLY AGAINST
        DONALD BEVERLEY AND MARTHA BEVERLY TO JUDGMENT

        7.       The United States incorporates paragraphs 1 through 6 of the complaint as if fully

set forth herein.

        8.       A delegate of the Secretary of the Treasury made the following federal income tax

assessments against Donald R. Beverley and Martha H. Beverley:

       Tax Type           Tax Year    Assessment Original Tax           Outstanding Balance as
                                         Date     Assessed              of 10/28/2019 (including
                                                                         penalties and interest)
  Income – Form             2002          9/8/2003     $152,867.00                   $271,606.04
  1040
  Income – Form             2003       12/13/2004      $136,858.55                     $300,597.64
  1040
  Income – Form             2004       11/28/2005        $97,885.00                    $162,683.20
  1040
  Income – Form             2014        7/27/2015      $101,523.00                       $57,050.11
  1040                                 12/12/2016        $3,533.00

  Income – Form             2015         7/18/2016       $85,877.00                      $51,894.87
  1040
  Income – Form             2016        5/15/2017        $10,486.00                       $2,910.05
  1040                                 11/19/2018         $2,348.00


                                                   2
      Case 3:19-cv-00851-JAG Document 1 Filed 11/15/19 Page 3 of 6 PageID# 3



     Income – Form           2017        8/20/2018       $14,331.00                      $9,578.20
     1040
     Total Due                                                                        $856,320.11


         9.       Notice and demand for payment of the assessments described in paragraph 8 were

given to Donald Beverley and Martha Beverley in accordance with 26 U.S.C. § 6303.

         10.      Statutory additions for interest and penalties have accrued and will continue to

accrue on the assessments described in paragraph 8.

         11.      Donald Beverley and Martha Beverley have not fully paid the outstanding balance

of the assessments described in paragraph 8.

         12.      By reason of the foregoing, Donald Beverley and Martha Beverley are indebted to

the United States in the amount of $856,320.11, as of October 28, 2019, plus interest and costs

that will continue to accrue after that date according to law.

         WHEREFORE, the United States respectfully requests:

         A.       That this Court enter judgment for plaintiff United States of America, and against

the defendants, Donald Beverley and Martha Beverley, in the amount of $856,320.11, as of

October 28, 2019, plus statutory additions and costs that will continue to accrue after that date

until paid; and

         B.       That the Court award the United States such further relief, including the costs and

fees of this action, that the Court deems appropriate.



//

//

//




                                                   3
    Case 3:19-cv-00851-JAG Document 1 Filed 11/15/19 Page 4 of 6 PageID# 4



    COUNT II: REDUCE TO JUDGMENT TRUST FUND RECOVERY PENALTIES
                 ASSESSED AGAINST DONALD R. BEVERLEY

          13.   The United States incorporates paragraphs 1 through 12 of the complaint as if

fully set forth herein.

          14.   D.R.B. Inc., trading as Don’s Trucking Inc., failed to withhold and pay over to

the United States federal employment taxes for the tax periods ending on 3/31/2015, 12/31/2016,

3/31/2017, 9/30/2017, 12/31/2017, 3/31/2018, 6/30/2018, and 9/30/2018.

          15.   Defendant Donald R. Beverley worked in D.R.B. Inc.’s Chester, Virginia, office.

Donald Beverley was a person who was responsible for collecting, truthfully accounting for, and

paying over to the United States the employment taxes that were withheld from the wages of

D.R.B. Inc.’s employees during the tax periods at issue.

          16.   Donald R. Beverley signed the Form 941s for D.R.B. Inc. for the tax periods

described in Paragraph 14, above, and had signatory authority for D.R.B. Inc.’s bank accounts.

          17.   On April 4, 2019, Donald Beverley had an interview with IRS Revenue Officer C.

Cook, during which he admitted that: (1) he performed all financial duties and responsibilities

related to D.R.B. Inc.; and (2) he knew that D.R.B. Inc.’s employment taxes were not being paid

on time.

          18.   Donald R. Beverley’s willful failure to collect, truthfully account for, and pay

over the federal employment tax liabilities that were withheld from the wages of the employees

of D.R.B., Inc. during the tax periods at issue rendered him liable for a penalty equal to the total

amount of the federal employment taxes not collected, accounted for, and paid over to the United

States.




                                                  4
    Case 3:19-cv-00851-JAG Document 1 Filed 11/15/19 Page 5 of 6 PageID# 5



        19.    A delegate of the Secretary of the Treasury assessed federal trust fund recovery

penalties (“TFRPs”) against Donald R. Beverley in accordance with 26 U.S.C. § 6672, on the

dates and in the amounts set forth below:

    Tax Type           Tax Period            Date of          Assessed          Balance as of
                       Ending on:           Assessment        Amount           October 28, 2019
   Section 6672        03/31/2015              9/16/2019       $11,898.14            $11,966.79
     (TFRP)
   Section 6672        12/31/2016             9/16/2019        $113,096.23           $113,748.75
     (TFRP)
   Section 6672        03/31/2017             9/16/2019        $104,686.92           $105,290.92
     (TFRP)
   Section 6672        09/30/2017             9/16/2019         $12,172.12               $12,242.35
     (TFRP)
   Section 6672        12/31/2017             9/16/2019        $109,689.47           $110,322.34
     (TFRP)
   Section 6672        03/31/2018             9/16/2019         $92,369.08               $92,902.01
     (TFRP)
   Section 6672        06/30/2018            10/14/2019         $85,075.63               $85,238.79
     (TFRP)
   Section 6672        09/30/2018             9/16/2019           $6,292.67               $6,328.98
     (TFRP)
      Total:                                                                         $538,040.93

        20.    Notice and demand for payment of the assessments described in paragraph 19,

above, were given to Donald R. Beverley.

        21.    Donald R. Beverley failed to pay the assessments and accrued statutory additions

for interest and, as a result, the amount owed as of October 28, 2019, is $538,040.93.

        22.    Statutory additions for interest have accrued and will continue to accrue until

paid.

        WHEREFORE, The United States prays that this Court:

        A.     Render judgment in favor of the United States and against Donald R. Beverley in

the amount of $538,040.93, as of October 28, 2019, for unpaid assessed federal trust fund




                                                 5
    Case 3:19-cv-00851-JAG Document 1 Filed 11/15/19 Page 6 of 6 PageID# 6



recovery penalties as set forth in paragraph 19, above, together with interest that has accrued and

will continue to accrue after that date;

       B.      Grant the United States such further relief, including the costs of this action, that

the Court deems appropriate.



Dated: November 15, 2019                             G. ZACHARY TERWILLIGER
                                                     United States Attorney

                                                     /s/____________________
                                                     Robert P. McIntosh, VSB No. 66113
                                                     Attorney for the United States
                                                     United States Attorney’s Office
                                                     919 East Main Street, Suite 1900
                                                     Richmond, Virginia 23219
                                                     Telephone: (804) 819-7404
                                                     Facsimile: (804) 771-2316
                                                     Email: Robert.McIntosh@usdoj.gov

                                                     RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General

                                                     /s/ Kieran O. Carter
                                                     KIERAN O. CARTER, VSB No. 81953
                                                     Trial Attorney, Tax Division
                                                     Attorney for the United States
                                                     U.S. Department of Justice
                                                     Post Office Box 227
                                                     Ben Franklin Station
                                                     Washington, D.C. 20044
                                                     Telephone: (202) 616-1920
                                                     Facsimile: (202) 514-6866
                                                     Email: Kieran.O.Carter@usdoj.gov




                                                 6
